DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrebicek 20160132526 herein Hrebicek.
Per claim 1, Hrebicek discloses: a storage manager; a first computing device, in communication with the storage manager, (fig. 1-3; file servers co) comprising a first data agent and a primary storage device, (fig. 3 comp 312, 314 and 316 in communication with 308 and 310) wherein the primary storage device comprises a primary data file in a primary storage file format; (¶0026 The API's in API sets 308 and 310 are used in various embodiments to communicate with and control operations at various endpoints, in a manner that is suitable for each type of endpoint. For example, for highly capable endpoints such as file or other enterprise servers and desktop/laptop computers, native sync clients 312  at least one second computing device, in communication with the storage manager, wherein the at least one second computing device comprises a second data agent and a second primary storage device, (fig. 3 comp 312, 314 and 316 in communication with 308 and 310) and wherein the second primary storage device comprises a second primary data file wherein the second primary data file is in a primary storage file format, (¶0026 The API's in API sets 308 and 310 are used in various embodiments to communicate with and control operations at various endpoints, in a manner that is suitable for each type of endpoint. For example, for highly capable endpoints such as file or other enterprise servers and desktop/laptop computers, native sync clients 312 are provided and installed. Such clients in some embodiments may be configured to, and trusted to be relied upon to, perform file management operations on the client side, e.g., receiving at the client a newsfeed that include events that have occurred at other nodes, such as other endpoints, and performing at the endpoint processing responsive to such events) and wherein the second primary data file is distinct from the primary data file; (¶0027 In the example shown, an indication is received that a new synchronization point is to be created (402). A synchronization point in various embodiments includes a collection of files to be managed and maintained in sync across multiple potentially dissimilar endpoints)) and at least one secondary storage computing device, in communication with the storage manager, comprising a media agent and secondary storage device; (fig. 3 comp 302 and 304; ¶0036 In various embodiments, the process of FIG. 10 is implemented by an orchestration layer, such as  and wherein the storage manager manages the association of a portion of the primary data file and a portion of the second primary data file; and wherein a portion of the primary data file is backed up as a secondary copy in the secondary storage computing device; and wherein the secondary copy from the secondary storage is transferred to the associated portion of the second primary data file in a primary file format (¶0036; In the example shown, an indication is received that a synchronization point file has been created, changed, or deleted (1002). File data reflecting changes to the file is stored, for example via a storage and compute layer, and associated file metadata is updated (1004). File changes are propagated to other endpoints associated with the synchronization point, as applicable and/or as each endpoint is configured (1006)).
Per claim 2, Hrebicek discloses: wherein the association of a portion of the primary data file and a portion of the second primary data file is identified by a user (fig. 4, ¶0036; In the example shown, an indication is received that a synchronization point file has been created, changed, or deleted (1002). File data reflecting changes to the file is stored, for example via a storage and compute layer, and associated file metadata is updated (1004). File changes are propagated to other endpoints associated with the synchronization point, as applicable and/or as each endpoint is configured (1006)).
Per claim 3, Hrebicek discloses: wherein the storage manager generates metadata comprising the association between the portion of the primary data file and the portion of the second primary data file based on user identification (fig. 4, ¶0036; In the example shown, an indication is received that a synchronization point file has been created, changed, or deleted (1002). File data reflecting changes to the file is stored, for example via a storage and compute layer, and associated file metadata is updated 
Per claim 4, Hrebicek discloses: wherein the storage manager communicates metadata comprising the association between the portion of the primary data file and the portion of the second primary data file to the first data agent and second data agent (fig. 4, ¶0036; In the example shown, an indication is received that a synchronization point file has been created, changed, or deleted (1002). File data reflecting changes to the file is stored, for example via a storage and compute layer, and associated file metadata is updated (1004). File changes are propagated to other endpoints associated with the synchronization point, as applicable and/or as each endpoint is configured (1006)).
Per claim 5, Hrebicek discloses: wherein the first data agent monitors for changes to the portion of the first primary data file and communicates any changes to the storage manager (fig. 4, ¶0034; In the example shown, a file management client or other software agent monitors the endpoint for changes to synchronization point files (802). If a change to a synchronization point file is detected (804), the file manage system is notified (806), e.g., by a message sent to orchestration layer 302 of FIG. 3. In some embodiments, a queue of changes to be uploaded to the file management system is maintained at the client or other endpoint. Upload tasks are pulled from the queue, in some embodiments in an order determined based at least in part on task priority. The file data and/or portions thereof, depending on the embodiment and/or configuration, is pre-processed at the endpoint as configured and/or instructed by the orchestration layer, for example (808), prior to being transferred to the storage and compute layer (810))).
Per claim 6, Hrebicek discloses: wherein the second data agent monitors for changes to the portion of the second primary data file and communicates any changes to the storage manager (fig. 4, ¶0034; In the example shown, a file management client or other software agent monitors the endpoint for changes to synchronization point files (802). If a change to a synchronization point file is detected 
Per claim 7, Hrebicek discloses: a) interoperating of the first data agent with the media agent to generate a secondary copy of the portion of the primary data and wherein the secondary copy is in a secondary file format, and b) storing the secondary copy to the secondary storage device (fig. 8, ¶0034; The file data and/or portions thereof, depending on the embodiment and/or configuration, is pre-processed at the endpoint as configured and/or instructed by the orchestration layer, for example (808), prior to being transferred to the storage and compute layer (810). In some embodiments, if the endpoint does not have a rich file system management client installed, pre-processing may not be performed at the endpoint. In some embodiments, file data may be sent to a quarantine or other staging area, where pre-processing may be performed by file management system components, such as the orchestration layer 302 of FIG. 3).
Per claim 8, Hrebicek discloses: wherein the transfer of the secondary copy from the secondary storage comprises interoperating of the second data agent with the media agent (fig. 8, ¶0034; The file data and/or portions thereof, depending on the embodiment and/or configuration, is pre-processed at the endpoint as configured and/or instructed by the orchestration layer, for example (808), prior to being transferred to the storage and compute layer (810). In some embodiments, if the endpoint does not have a rich file system management client installed, pre-processing may not be performed at the endpoint. In some embodiments, file data may be sent to a quarantine or other staging area, where pre-
Per claim 9, Hrebicek discloses: wherein the storage manager further comprises a synchronization database, a partial synchronization manager, and a jobs agent (fig. 3, 303 and 304, ¶0022; In various embodiments, a synchronization point instance is created to manage files across disparate storage systems, including without limitation the computers 102 and 104, mobile device 106, as well as file servers and web/cloud based solutions such as those represented in FIG. 1 and discussed above. The orchestration layer 210 uses metadata stored and (optionally) encryption keys stored in a metadata and encryption key store 214 to manage files included in a synchronization point. Files are stored and managed "in place" at the various endpoints at which the user(s) of the synchronization point have configured them to reside. Each endpoint has a master copy of each file it is configured to store, and the locally stored file is synchronized on an ongoing basis to propagate to other endpoints changes that are made to the local copy and to update the local copy to reflect changes made at other endpoints).
Per claim 10, Hrebicek discloses: wherein the first computing device and second computing device further comprises change log monitor and system change log (¶0034; FIG. 8 is implemented at an endpoint associated with a synchronization point. In the example shown, a file management client or other software agent monitors the endpoint for changes to synchronization point files (802). If a change to a synchronization point file is detected (804), the file manage system is notified (806), e.g., by a message sent to orchestration layer 302 of FIG. 3. In some embodiments, a queue of changes to be uploaded to the file management system is maintained at the client or other endpoint.).


Claim 11 contains similar limitation as claim 1 and is rejected for the same reason set forth in connection the rejection of claim 1.
Per claim 12, Hrebicek discloses: a) interoperating of the first data agent with the media agent to generate a secondary copy of the portion of the primary data and wherein the secondary copy is in a secondary file format, and b) storing the secondary copy to the secondary storage device (fig. 8, ¶0034; The file data and/or portions thereof, depending on the embodiment and/or configuration, is pre-processed at the endpoint as configured and/or instructed by the orchestration layer, for example (808), prior to being transferred to the storage and compute layer (810). In some embodiments, if the endpoint does not have a rich file system management client installed, pre-processing may not be performed at the endpoint. In some embodiments, file data may be sent to a quarantine or other staging area, where pre-processing may be performed by file management system components, such as the orchestration layer 302 of FIG. 3).
Per claim 13, Hrebicek discloses: wherein the transfer of the secondary copy from the secondary storage comprises interoperating of the second data agent with the media agent (fig. 8, ¶0034; The file data and/or portions thereof, depending on the embodiment and/or configuration, is pre-processed at the endpoint as configured and/or instructed by the orchestration layer, for example (808), prior to being transferred to the storage and compute layer (810). In some embodiments, if the endpoint does not have a rich file system management client installed, pre-processing may not be performed at the endpoint. In some embodiments, file data may be sent to a quarantine or other staging area, where pre-processing may be performed by file management system components, such as the orchestration layer 302 of FIG. 3).
Per claim 14, Hrebicek discloses: wherein the first data agent receives from the storage manager a plurality of metadata identifying the plurality of portions of the first primary data file (fig. 4, ¶0036; In the example shown, an indication is received that a synchronization point file has been 
Per claim 15, Hrebicek discloses: wherein the second data agent receives from the storage manager a plurality of metadata identifying the plurality of portions of the second primary data file (fig. 4, ¶0036; In the example shown, an indication is received that a synchronization point file has been created, changed, or deleted (1002). File data reflecting changes to the file is stored, for example via a storage and compute layer, and associated file metadata is updated (1004). File changes are propagated to other endpoints associated with the synchronization point, as applicable and/or as each endpoint is configured (1006)).
Per claim 16, Hrebicek discloses: wherein the second data agent monitors changes to at least one of the plurality of the portions of the second primary data file (fig. 4, ¶0034; In the example shown, a file management client or other software agent monitors the endpoint for changes to synchronization point files (802). If a change to a synchronization point file is detected (804), the file manage system is notified (806), e.g., by a message sent to orchestration layer 302 of FIG. 3. In some embodiments, a queue of changes to be uploaded to the file management system is maintained at the client or other endpoint. Upload tasks are pulled from the queue, in some embodiments in an order determined based at least in part on task priority. The file data and/or portions thereof, depending on the embodiment and/or configuration, is pre-processed at the endpoint as configured and/or instructed by the orchestration layer, for example (808), prior to being transferred to the storage and compute layer (810))).
Per claim 17, Hrebicek discloses: and wherein the second primary data file is distinct from the primary data file; (¶0027 In the example shown, an indication is received that a new synchronization 
Claim 18 contains similar limitation as claim 1 and is rejected for the same reason set forth in connection the rejection of claim 1.
Per claim 19, Hrebicek discloses: a) interoperating of the first data agent with the media agent to generate a secondary copy of the portion of the primary data and wherein the secondary copy is in a secondary file format, and b) storing the secondary copy to the secondary storage device (fig. 8, ¶0034; The file data and/or portions thereof, depending on the embodiment and/or configuration, is pre-processed at the endpoint as configured and/or instructed by the orchestration layer, for example (808), prior to being transferred to the storage and compute layer (810). In some embodiments, if the endpoint does not have a rich file system management client installed, pre-processing may not be performed at the endpoint. In some embodiments, file data may be sent to a quarantine or other staging area, where pre-processing may be performed by file management system components, such as the orchestration layer 302 of FIG. 3).
Per claim 20, Hrebicek discloses: wherein the restored comprises the data agent interoperating with the media agent to retrieve the secondary copy from the secondary storage device (fig. 8, ¶0034; The file data and/or portions thereof, depending on the embodiment and/or configuration, is pre-processed at the endpoint as configured and/or instructed by the orchestration layer, for example (808), prior to being transferred to the storage and compute layer (810). In some embodiments, if the endpoint does not have a rich file system management client installed, pre-processing may not be performed at the endpoint. In some embodiments, file data may be sent to a quarantine or other staging area, where pre-processing may be performed by file management system components, such as the orchestration layer 302 of FIG. 3) and transfer the secondary copy to the second primary data file associated with the first primary data file to generate the partially synchronize second primary data file and wherein the partially synchronized second primary data file is in primary file format (fig. 8, ¶0034; The file data and/or portions thereof, depending on the embodiment and/or configuration, is pre-processed at the endpoint as configured and/or instructed by the orchestration layer, for example (808), prior to being transferred to the storage and compute layer (810). In some embodiments, if the endpoint does not have a rich file system management client installed, pre-processing may not be performed at the endpoint. In some embodiments, file data may be sent to a quarantine or other staging area, where pre-processing may be performed by file management system components, such as the orchestration layer 302 of FIG. 3). 

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138